DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20070111000) in view of Tai et al (US 5667743) , both cited in the previous Office Action, necessitated by Amendment.

Ke teaches an aramid filament network produced from an aramid fiber, which includes a step, where an aramid fiber was drafted using the apparatus with two sets of rollers, i.e. the first and last rollers. To obtain a draft ratio of 8.5, the speeds of the first and last rollers were set at 170 and 10 rpm, respectively. The pressures applied onto the first and last rollers were above about 42 and 45 Kg, respectively. The pressure was adjusted by varying the weight of the pendulum and the position on the pendulum carrier. The precursor aramid fiber was drafted twice. The first drafting resulted in a stretched fiber. The second drafting broke and randomized the long and organized filaments of the precursor fiber to form a wool-like filament network which has very little parallel interactions between individual filaments and has no visible twist between the individual filaments (see Example V at 0068).
 Regarding claim 2, Ke teaches that examples of aramid fibers include KEVLAR (the reaction product of 1,4-phenylene-diamine (para-phenylenediamine) with terephthaloyl chloride. (see 0036). 
Thus, corresponding  limitations of claims 1, 2 and 4-10 are met.
Ke fails to teach a step of bending the aramid fiber more than two times at an angle of greater than 90 degrees
Tai discloses a process for wet spinning a meta-aramid polymer solutions having a salt content of at least 3 percent by weight produces a one step, fully wet drawable fiber that has desirable physical properties without subjecting the fiber to hot stretching (see Abstract). The drawing is typically accomplished by applying tension to Poly(m-phenylene isophthalamide), (MPD- 1) fiber as it moves across and around rolls traveling at different speeds. In the hot stretch step fiber is both drawn and crystallized to develop mechanical properties. (see 4:25). The process includes a step of bending the fiber (see Figure 4).
The scheme below illustrates that for instance at positions 5 and 16 the fiber undergoes a bending at least two times at an angle of greater than 110 degrees.

    PNG
    media_image1.png
    263
    610
    media_image1.png
    Greyscale


Tai teaches the process produces desirable fiber properties without requiring a hot stretching step (see 12:5).
Thus, it would have been obvious to a person of ordinary skills in the art to use Tai’s modification  of Ke’s process in order to obtain a  desirable fiber properties without requiring a hot stretching step.

2. Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ke in view of  Tai as applied to claims 1-4 and 6-10 above, and further in view of Gu et al (CN 103225210), cited in IDS submitted for parent Application US 15/752955), all cited in previous Office Action.
. Ke and Tai fail to teach coupling agent.
Gu teaches a surface grafting modified aramid fiber and a preparation method of the fiber. The method comprises the following steps of: 
mixing gamma-glycidoxypropyltrimethoxysilane with the aramid fiber with amino group on the surface, placing the above mixture into a mixed solution of gamma- methacryloxypropyltrimethoxylsilane and another alkoxy silane, adding deionized water and an organic solvent into the resulting product, and carrying out cleaning and drying after the reaction ends to obtain hyperbranched polysiloxane modified aramid fiber, wherein the surface of the obtained fiber is connected with methacryloxy and another active functional group through chemical bonds. The surface of the fiber provided by the treatment above not only has the group capable of resisting strong ultraviolet irradiation, but also has the active functional group with high reactivity, as well as is improved in interface bond performance with a resin matrix; the types of the active functional groups can also be changed by regulating process conditions to adapt to reactions with a plurality of different resin matrixes to obtain a plurality of composite materials with outstanding comprehensive performance: and the fiber has the characteristics of high flexibility, strong controllability and wide application field range. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use Gu’s coupling agent for an aramid fiber treatment, since it provides a resistance to a strong ultraviolet irradiation and improves a compatibility with different polymer matrixes.
Regarding claim 19, Gu teaches a treatment for 4 hours.
Regarding claim 20, the references silent about to rubber adhesion.
However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Ke’s aramid modifies by Gu and instant Application, since they use the same fibers, modified with the same or analogous siloxane coupling agent.

3. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ke, Tai and Gu as applied to claims 1-4, 6-17 and 19 above, and further in view of Haijuan et al (Surface modification of poly (o- phenylene terephthalamide) fibers with HDI assisted by supercritical carbon dioxide, RSC Adv., 2015, 5, 58916-58920), cited in parent Application US 15/752955 and previous Office Action.
Ke, Tai and Gu do not teach such solvent as supercritical carbon dioxide.
Haijuan teaches the surface modification of poly{p-phenylene terephthalamide) fibers (PPTA)
with hexamethylene isocyanate (HDI) in supercritical carbon dioxide (ScCO2} (see Abstract}.
Haijuan discloses impregnation process of PPTA fibers is carried out with 10 wt.% of HDI in supercritical carbon dioxide (see chapter 2.2 at page 58917). Haijuan teaches that supercritical carbon dioxide is frequently used as an extraction solvent due to its combination of low viscosity and negligible surface tension (see page 58916).
Therefore, it would have been obvious to a person of ordinary skills in the art ta use supercritical carbon dioxide in Gu’s process due to its low viscosity and negligible surface tension.
Allowable Subject Matter
4.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a reference, covering a subject matter of claim above. 
The closest prior art found is represented by Tai (see rejection above).
However, Tai fails to teach a fiber bending three or more times. Instead, the reference teaches only two times of bending step.


Response to Arguments
5.	Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant submits that Tai and Ke do not teach the newly added limitation regarding at least two times bending at the angle 90 degrees or more. 
Examiner disagrees. Tai discloses such process (see rejection above).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765